Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 1 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 2 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 3 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 4 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 5 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 6 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 7 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 8 of 15




                     Exhibit 1
        Case
        Case17-14166-btb
             3:20-cv-07811-RS
                           Doc 579
                               Document
                                   Entered
                                        98-410/09/20
                                              Filed 08/10/21
                                                     14:34:31 Page
                                                               Page91
                                                                    ofof
                                                                       153




 1

 2

 3

 4 Entered on Docket
    October 09, 2020
___________________________________________________________________
 5

 6

 7   ANDERSEN LAW FIRM, LTD.
     Ryan A. Andersen, Esq.
 8   Nevada Bar No. 12321
     3199 E Warm Springs Rd, Ste 400
 9
     Las Vegas, Nevada 89120
10   Email: randersen@andersenlawlv.com
     Phone: 702-522-1992
11   Fax: 702-825-2824

12   Attorneys for Battle Born Investments Company, LLC
13

14                                UNITED STATES BANKRUPTCY COURT

15                                          DISTRICT OF NEVADA
16
      In re:                                               Case No.: 17-14166-BTB
17
                                                           Chapter 7
18    RAYMOND NGAN,
                                                           ORDER CONCERNING OWNERSHIP
19                     Debtor.                             AND TRANSFERABILITY OF ASSET
20                                                         Hearing Date: N/A
21                                                         Hearing Time: N/A

22
               The Court, having considered the Motion for Clarification of Ownership and Transferability of
23
     Asset, filed by Battle Born Investments Company, LLC (“Battle Born”), and having found good and
24
     adequate cause for the relief requested therein;
25
               NOW THEREFORE, the Court hereby ORDERS as follows:
26
               IT IS ORDERED that the Motion is GRANTED;
27


                                                        1 of 3
          Case 3:20-cv-07811-RS
               17-14166-btb Doc Document
                                579 Entered
                                         98-410/09/20
                                               Filed 08/10/21
                                                      14:34:31Page
                                                                Page
                                                                   102ofof15
                                                                           3




 1           IT IS FURTHER ORDERED that, by virtue of 11 U.S.C. § 541, the commencement of the

 2   above-captioned bankruptcy case by Raymond Ngan (“Debtor”) created a bankruptcy estate (“Estate”)

 3   comprised of all legal and equitable interests of the Debtor, wherever located and by whomever held;

 4           IT IS FURTHER ORDERED that, by virtue of 11 U.S.C. § 541, property of the Estate

 5   included all interests of the Debtor in certain Monatomic Ultra-Pure Electrolytic Copper Powder

 6   (“Powder”);

 7           IT IS FURTHER ORDERED that, by virtue of 11 U.S.C. § 323, Lenard E. Trustee was

 8   appointed as the duly-qualified chapter 7 trustee (“Trustee”) for the Estate;

 9           IT IS FURTHER ORDERED that, by virtue of 11 U.S.C. § 704, the Trustee was exclusively

10   authorized to liquidate or sell all property of the Estate;

11           IT IS FURTHER ORDERED that, pursuant to the Trustee’s exclusive authority to sell assets

12   of the Estate, and after notice and a hearing as required by 11 U.S.C. § 363(b), the Court entered an

13   order (“Sale Order”) on May 14, 2020, at Dkt. No. 294, approving of the sale of certain assets of the

14   Estate to Battle Born, such assets including all of the Debtor’s interest in the Copper;

15           IT IS FURTHER ORDERED that, pursuant to 11 U.S.C. § 363(m), Battle Born was deemed

16   a good faith purchaser of the assets of the Estate, including all of the Debtor’s interest in the Copper;

17           IT IS FURTHER ORDERED that, on September 10, 2018, the Court entered an order at Dkt.

18   No. 401, by which Battle Born received approval and authority to, with the assistance of the United

19   States Marshals Service, seek out and take possession of the Copper (“Order for Possession”);

20           IT IS FURTHER ORDERED that, Battle Born is in lawful possession of the Copper, pursuant

21   to both the Sale Order and the Order for Possession; and

22   //

23   //

24   //

25   //

26   //

27   //


                                                        2 of 3
        Case 3:20-cv-07811-RS
             17-14166-btb Doc Document
                              579 Entered
                                       98-410/09/20
                                             Filed 08/10/21
                                                    14:34:31Page
                                                              Page
                                                                 113ofof15
                                                                         3




 1          IT IS FURTHER ORDERED that, as a result, Battle Born has the ability and authority

 2   necessary to sell or otherwise dispose of the Copper as it sees fit.

 3          IT IS SO ORDERED.

 4

 5   Respectfully submitted by:

 6   ANDERSEN LAW FIRM, LTD.

 7   By:    /s/ Ryan A. Andersen
            Ryan A. Andersen, Esq.
 8
            Nevada Bar No. 12321
 9          3199 E Warm Springs Rd, Ste 400
            Las Vegas, Nevada 89120
10
     Attorneys for Battle Born
11   Investments Company, LLC
12

13                                                     # # #

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                                       3 of 3
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 12 of 15




                     Exhibit 2
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 13 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 14 of 15
Case 3:20-cv-07811-RS Document 98-4 Filed 08/10/21 Page 15 of 15
